UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-4583



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS RAY GREGORY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CR-04-461)


Submitted:   October 5, 2005             Decided:   November 30, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Hare, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant. James Strom Thurmond, Jr., United States
Attorney, Florence, South Carolina, Dean Arthur Eichelberger,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dennis Ray Gregory pled guilty to knowing receipt of

child pornography, in violation of 18 U.S.C. § 2252A(a)(2) (2000),

and was sentenced to sixty months in prison.               On appeal Gregory’s

counsel filed a brief in accordance with Anders v. California, 386

U.S. 738 (1967), asserting that the district court may not have

fully complied with Rule 11 of the Federal Rules of Criminal

Procedure in accepting Gregory’s guilty plea and may have imposed

sentence   in    violation    of   law   or    by   incorrectly   applying    the

sentencing guidelines, but stating he found no meritorious claims

for appeal.      Gregory was notified of his right to file a pro se

supplemental brief, but he has not done so. The Government elected

not to file a brief.

           Gregory did not move in the district court to withdraw

his guilty plea; therefore, his challenge to the adequacy of the

Rule 11 hearing is reviewed for plain error.                 United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that “plain

error analysis is the proper standard for review of forfeited error

in the Rule 11 context”).          This analysis requires the court to

determine whether there was error, whether the error was plain, and

whether it affected the Defendant’s substantial rights.                  Id. at

524.    If a defendant establishes these requirements, the court’s

“discretion is appropriately exercised only when failure to do so

would   result    in   a   miscarriage    of    justice,   such   as   when   the


                                     - 2 -
defendant is actually innocent or the error seriously affects the

fairness, integrity or public reputation of judicial proceedings.”

United   States       v.    Hughes,    401   F.3d   540,   555   (4th    Cir.    2005)

(internal quotation marks and citation omitted).

            Our review of the record reveals that the district court

complied with the requirements of Rule 11, except for advising

Gregory that the answers he gave at the hearing may be used against

him in a prosecution for perjury or false statement as required by

Rule 11(b)(1)(A).          We find the district court erred in failing to

advise Gregory that his answers could be used against him in a

prosecution for perjury or false statement, but find the error does

not   affect    his    substantial      rights      because    there    has    been   no

assertion either that Gregory’s statements at the plea hearing were

prejurious or false, or that the Government seeks to prosecute

Gregory for any false statements.              Accordingly, we find Gregory’s

guilty plea was knowing and voluntary and properly accepted by the

district court.

            After review of the record, we also conclude that the

mandatory      minimum      sentence    imposed     by   the   district       court   as

required by statute, 18 U.S.C. § 2252A(b)(1) (2000), was not

unreasonable.         See United States v. Robinson, 404 F.3d 850, 862

(4th Cir. 2005).           Finding no error, we affirm the judgment of the

district court.




                                         - 3 -
          This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 4 -